ROGERS, Circuit Judge.
I concur in the foregoing opinion of Judge WARD.
[8] In the earlier years, when the United States desired land within the limits of a state for federal purposes, it was the practice to proceed in a state court and under a state statute. See U. S. v. Dumplin Island, 1 Barb. (N. Y.) 24; Gilmer v. Lime Point, 18 Cal. 229; Burt v. Merchants’ Ins. Co., 106 Mass. 356, 8 Am. Rep. 339. But in 1871 the Supreme Court of Michigan, speaking through Judge Cooley, in People ex rel. Trombley v. Humphrey, 23 Mich. 471, 9 Am. Rep. 94, held that the state could not condemn for the federal government. “In the first place,” the opinion declared, “there can be no necessity for the exercise of this right by the states for this purpose, for the authority of the nation is ample for the supply of its own needs in this regard under all circumstances. In the second place, the eminent domain in any sovereignty exists only for its own purposes; and to furnish machinery to the general government under, and by means of, which it is to appropriate lands for national objects is not among the ends contemplated in the creation of the state government.”
And in 1875 the Supreme Court of the United States in Kohl v. U. S., 91 U. S. 367, 23 L. Ed. 449, in an opinion written by Justice Strong, not. only held that the government of the United States had as a sovereign within its sphere the power to appropriate land within a state for its public use, and was not under the necessity of applying to a state government to condemn the property, but the opinion of Judge Cooley in the Trombley Case was expressly approved, as being based on the better reason. In 1914, in State v. Milwaukee, 156 Wis. 549, 146 N. W. 775, the Supreme Court of Wisconsin held that the fact that land sought to be condemned by a city for the improvement of its river harbor was to be conveyed to the United States as a condition of receiving a federal appropriation did not affect the right *352of the city to condemn the property. This was upon the theory that the authority of the city or state; such as it is fixed by the law, would be in no wise impaired by the grant. “It is,” said the court, “as if the city by the authority of the Legislature of the state should convey to the United States by deed a public highway. This * * * would not make the highway any less a public use, would carry no proprietary interest therein, because the city and the state had none, * * * and would not diminish the city or state authority over it; for, as said before, that is not to be conveyed by deed.” The court thought the case readily distinguishable from Trombley v. Humphrey, supra, and that it was rather controlled by the principle of Lancey v. King Co., 15 Wash. 9, 45 Pac. 645, 34 L. R. A. 817.
The power to condemn sites for forts, lighthouses, post offices, and custom houses is in the United States, and, when property is needed for the purposes specified; it should not be condemned by the state, as it is not being taken for its public use. In the latest work on this subject, Nichols on Eminent Domain, vol. 1, § 34 (1917), that writer declares:
“It is now, however, generally considered to he the sounder rule that a state cannot authorize the exercise of eminent domain except for the use of its own people, and that consequently state cannot authorize the taking of property within its jurisdiction for the use of the United States in carrying out the public and governmental functions assigned exclusively to the United States by the Constitution.” »
The Legislature of New York has passed an act, and the Governor has signed it, under which, if requested to do so by any officer or agent of the United States duly authorized, the Governor may execute a deed of the land proposed to be taken, transferring title to the government of the United States, to he used for purposes of defense. The validity of the law is not invalidated by such a provision, in view of the fact that the state of New York is entitled to condemn land for its own public defense, and that'this land, if it should thereafter be transferred to the United States, will still be used for the defense of the state. If the state were proposing to condemn a site to be used for a post office or a custom house, I should think the court should deny its power to do so, for plainly it would not be a taking for the use of the state, and therefore be beyond its right. But where it is proposed to take property for public defense, I do not see how the right of the state can be- successfully challenged on the ground that under certain conditions the property may be transferred to the United States for the defense of the lives and property of the citizens of the state as well as citizens of the United States.
This leads to a consideration of the right of the owner of the land to compensation. The rule on that subject is stated in Cooley’s Constitutional Limitations as follows:
“When the property is taken directly by the state, or by any municipal corporation by state authority, it has been repeatedly held not to he essential to the validity of a law for the exercise of the right of eminent domain *353that it should provide for making compensation before the actual appropriation. It is sufficient if provision is made by the law by which the party can obtain compensation, and that an impartial tribunal is provided for assessing it.”
And in Crozier v. Krupp, 224 U. S. 291, 32 Sup. Ct. 488, 56 L. Ed. 771 (1911), and in other cases in that court which need not be cited, the doctrine is laid down by the Supreme Court of the United States that compensation for property taken hy the government under eminent domain need not necessarily be made in advance, if adequate means be provided for a reasonably just and prompt ascertainment and payment thereof.
The Legislature of New York has passed an act appropriating $1,000,000 or so much of that sum as may be needed to pay for the land it is proposed to condemn. This the Governor has not yet signed. Another bill, we are informed, has passed the Senate, and is awaiting the action of the Assembly, appropriating $2,500,000 for the purpose of providing a fund which may be used in paying for this property. So that at this time no adequate means are provided whereby the owner of the property can be compensated for its taking. Until such means are provided, and reasonable, certain, and adequate provision is made for obtaining compensation, the Constitution protects the owner against the taking of his property.
The Rockaway-Pacific Corporation asks this court to believe that the property which it alleges that the state of New York proposes ta take is worth upwards of $2,000,000. It supports this allegation hy the affidavits of real estate experts of standing and character. The defendant, however, shows that the complainant in 1915 presented to the taxing officers of the state, upon the sworn affidavit of its official representative, that the entire property (one-half of which is now said to be worth upwards of $2,000,000) was worth the sum of $524,000, and that that was its true value. The plaintiff does not appear in a court of conscience in any too favorable light, asking it to exercise its discretion, and issue an injunction for the protection of the rights, which it now asserts are worth $2,000,000 and upwards. Nevertheless it has rights, and its stockholders have rights, which are not to be prejudiced by the conduct of its official representative. Moreover, the affidavits presented justify this court in seeing that a fund sufficiently large is provided to pay the true value of the land to be taken, whatever it may ultimately be ascertained to be in the tribunals authorized by law for its determination.
It may be conceded that in times of impending puhlic danger, too urgent to admit of delay, private property may be taken for public use before compensation has been secured. But this court is not confronted by such an emergency. The Legislature of New York state is in session. The Senate of New York has passed a bill appropriating $2,000,000, if so much is needed, for the acquisition of this property. The passage of the bill through the Assembly and its signature hy the Governor can be only a matter of hours. This is not, therefore, such an emergency as in my opinion justifies the taking without providing *354such securities for payment as the law entitles the owners to demand, and the injunction prayed should be granted.